Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 13 May 2022. Claims 1-2, 4-8, and 11-20 have been amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 May 2022 has been entered.

Response to Remarks/Amendment
4. Applicant's remarks filed 13 May 2022 have been fully considered and they are not
considered persuasive. The remarks will be addressed below in the order in which they appear in the
noted response.

35 U.S.C. 101
5. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues that “…claims as amended expressly recite a practical application of the alleged abstract idea of certain methods of organizing human activity. In this case, the claims recite an improvement to computer systems to automatically generate reports by including triggering logic comprising computer code that is executed when a calendar-based trigger is triggered, such as when a specified date has been reached. In this way, using a calendar-based application, reports may be automatically generated when certain triggering dates are reached. Furthermore, even if the claims do not recite a practical application, the claims recite a combination of features that contribute to an inventive concept. For example, the claims recite a combination of generating transaction trigger data structure that includes computer code that: is executed upon triggering of a calendar- based trigger, and automatically causes generation of a report when the calendar-based trigger is triggered…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and an inventive concept as opposed to an abstract idea and organizing human activity. However, the amended claims describe generating transaction trigger data structures for a survey based on historical data and date entry in a calendar application corresponding to the date to include the transaction trigger data describes the receiving, transmitting and collecting of data for a survey and entry into a calendar which is insignificant extra-solution activity as this is collecting/receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the receiving, transmitting, and collecting step as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission or collecting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. Furthermore, the generating transaction trigger data structures for a survey based on historical data and date entry in a calendar application is a commercial interaction since it is a business relation related to surveys for calendar applications and is therefore a method of organizing human activity. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are a method for generating transaction trigger for aggregated reporting, comprising: generating, a survey based on historical data (Receiving and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); distributing, a message that includes a reference to the survey (Transmitting Information, judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); aggregating, having fields structuring data corresponding to question-answer pairs of the survey, responses to the survey (Collecting and Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating, one or more transaction triggers for inclusion in a calendar application based on the aggregated responses to the survey, wherein each transaction trigger: (i) is associated with a particular date (Collecting and Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and (ii) includes one or more fields structuring data that: (a) indicates one or more report identifiers, (h) indicates, for each particular report identifier of the one or more report identifiers, a distribution list of one or more recipients that is logically related to the particular report identifier (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), includes data including at least the responses to the surveys or a link to the responses to the surveys, and includes triggering logic comprising that, when triggered, and executed by the hosting a calendar application, hosting the calendar application to, responsive to a determination that a calendar-based trigger has been met, automatically cause the hosting the calendar application to generate a report based on the data including at least the responses to the surveys or access the responses to the surveys via the link (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); Page 2 of 13 4891-4608-6687.vlmodifying, a date entry in a calendar application corresponding to the particular date to include the transaction trigger associated with the particular date (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than data structures, program code, programs and computers nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information. For example, generating transaction trigger data structures for a survey based on historical data and date entry in a calendar application corresponding to the date to include the transaction trigger data encompasses what a clerk does to collect data and organize it in a manner that can be utilized in applications like a calendar. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than data structures, program code, programs and computers. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving, transmitting and collecting data for a survey and entry into a calendar (collecting/receiving/transmitting information) is insignificant extra-solution activity as this is collecting/receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0048] Computing device 300 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers. Computing device 350 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smartphones, and other similar computing devices. Additionally, computing device 300 or 350 can include Universal Serial Bus (USB) flash drives. The USB flash drives can store operating systems and other applications. The USB flash drives can include input/output components, such as a wireless transmitter or USB connector that can be inserted into a USB port of another computing device. The components shown here, their connections and relationships, and their functions, are meant to be exemplary only, and are not meant to limit implementations of the inventions described and/or claimed in this document.

Which shows that this is a generic system being utilized for this process, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, transmission and collecting steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receiving, transmitting, and collecting step as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission or collecting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 7 and 16 also contain the identified abstract ideas above, with the
additional elements of a system, computer-readable storage media, non-transitory computer-readable medium, and software which is highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 4, 11, and 18 also contain the identified abstract ideas, further limiting them such as wherein the triggering logic includes that, when executed, causes hosting the calendar application to: for each report identifier of the transaction trigger: generate a report that includes fields structuring data representing a particular report type that is identified by the report identifier (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and Page 3 of 13 4891-4608-6687.vldistribute the report that is associated with each recipient of the distribution list that is logically related to the report identifier for which the report was generated (Transmitting and Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements programmed code to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 13 also contain the identified abstract ideas, further limiting them such as wherein data identifying the triggering logic includes a reference to a location storing that Page 6 of 13 4891-4608-6687.vlcauses to: (i) generate the report and (ii) distribute the report. (Collecting and Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements memory to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-3, 5-6, 8-10, 12, 14-15, 17 and 19-20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
7. Claims 1-20, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant's elements of data structures, program code, programs, programmed code, computers, computer-readable storage media, non-transitory computer-readable medium, software, and memory encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware as the specification does not specify this. As currently written, the claimed system lacks structure, and thus is non-statutory
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
8. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
9. The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…generating transaction trigger data structures for aggregated reporting, comprising: generating, by one or more computers, a survey based on historical data; distributing, by the one or more computers, a message that includes a reference to the survey to each computer of a plurality of computers… data including at least the responses to the surveys or a link to the responses to the surveys, and includes triggering logic comprising program code that, when triggered, and executed by the one or more computers or a computer hosting a calendar application, programs the one or more computers or the computer hosting the calendar application to, responsive to a determination that a calendar-based trigger has been met, automatically cause the one or more computers or the computer hosting the calendar application to generate a report based on the data including at least the responses to the surveys or access the responses to the surveys via the link…”

The most closely applicable prior art of record is referred to in Briere et al. (United States
Patent Application Publication No. 2016/0117697). Briere et al. provides digital information associated with users at least one links modules for the users, at least one manipulations module and at least one display device for respectively displaying the linked digital information 

While Briere et al. is similar to the instant application in many respects, there are clear
patentable distinctions. Initially, while Briere et al. utilizes digital information associated with users at least one links modules for the users, at least one manipulations module and at least one display device for respectively displaying the linked digital information Briere et al. fails to further assess the use of calendar application to respond to a determination that a calendar-based trigger has been met and automatically cause the generation of a report based on the data including responses to the surveys or access via the link.

Secondary reference to Luff (United States Patent Application Publication No. 2009/0150217) provides conducting surveys with receiving from a portable device activity data indicative of an activity of a person and counting exposures a person has to advertisements, products or locations based on the received data. However, the use of conducting surveys with activity of a person and counting exposures a person has to advertisements, products or locations fails to further assess the use of calendar application to respond to a determination that a calendar-based trigger has been met and automatically cause the generation of a report based on the data including responses to the surveys or access via the link.

According, the Briere et al. in view of Luff fails to teach or render obvious at least “…generating transaction trigger data structures for aggregated reporting, comprising: generating, by one or more computers, a survey based on historical data; distributing, by the one or more computers, a message that includes a reference to the survey to each computer of a plurality of computers… data including at least the responses to the surveys or a link to the responses to the surveys, and includes triggering logic comprising program code that, when triggered, and executed by the one or more computers or a computer hosting a calendar application, programs the one or more computers or the computer hosting the calendar application to, responsive to a determination that a calendar-based trigger has been met, automatically cause the one or more computers or the computer hosting the calendar application to generate a report based on the data including at least the responses to the surveys or access the responses to the surveys via the link…” as required by claims 1-20.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170339467 A1
Patel; Milan et al.
RECOMMENDING MEDIA CONTENT BASED ON QUALITY OF SERVICE AT A LOCATION
US 20170049962 A1
Parikh; Neha J. et al.
METHODS FOR PROVIDING SENSOR SITE ROTATION FEEDBACK AND RELATED INFUSION DEVICES AND SYSTEMS
US 20160117383 A1
Patel; Hemang
Methods and Systems for Incentivizing, Exchanging and Tracking Expressions of Gratitude Within a Network
US 20150161632 A1
Humay; Anthony W.
INTELLIGENT SOCIAL POLLING PLATFORM
US 20040093281 A1
Silverstein, Todd et al.
Remote purchasing system and method
US 20060241988 A1
Yaskin; David et al.
Method and system for generating an assignment binder within an assessment management system
US 20060241992 A1
Yaskin; David et al.
Method and system for flexible modeling of a multi-level organization for purposes of assessment
US 20060241993 A1
Yaskin; David et al.
Method and system for importing and exporting assessment project related data
US 20060242004 A1
Yaskin; David et al.
Method and system for curriculum planning and curriculum mapping
US 20160255139 A1
Rathod; Yogesh Chunilal
Structured updated status, requests, user data & programming based presenting & accessing of connections or connectable users or entities and/or link(s)


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        8/3/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683